NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 12 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTOPHER LEE NEELEY,                         No.    14-35670

                Plaintiff-Appellant,            D.C. No. 3:13-cv-05761-JRC

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Western District of Washington
                 J. Richard Creatura, Magistrate Judge, Presiding

                             Submitted July 10, 2017**


Before: NELSON, TROTT, and OWENS, Circuit Judges.

      Christopher Neeley appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Neeley’s application for social

security disability insurance benefits and supplemental security income under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Titles II and XVI of the Social Security Act. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Ghanim v. Colvin, 763 F.3d 1154, 1159 (9th Cir.

2014), and we affirm.

      The Commissioner’s determination at Step Two in the sequential evaluation

process is supported by substantial evidence. Webb v. Barnhart, 433 F.3d 683, 687

(9th Cir. 2005). The ALJ properly relied on the absence of record medical

evidence sufficient to support a determination that Neeley’s chronic pain did not

cause more than minimal limitation in Neeley’s ability to perform basic work

activities. See id. (“[W]e must determine whether the ALJ had substantial

evidence to find that the medical evidence clearly established that [the claimant]

did not have a medically severe impairment or combination of impairments.”).

      The ALJ identified several specific, clear and convincing reasons that are

supported by substantial evidence for discounting Neeley’s credibility regarding

the debilitating effects of his symptoms: (1) Neeley made inconsistent statements

regarding his ability to perform other work; (2) Neeley’s symptoms were not

supported by objective medical records; and (3) Neeley’s testimony regarding his

symptoms was inconsistent with his reported activities of daily living. See Orn v.

Astrue, 495 F.3d 625, 636 (9th Cir. 2007) (stating that an ALJ may consider

inconsistencies in testimony in weighing a claimant’s credibility); Batson v.

Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1196–97 (9th Cir. 2004) (noting that


                                          2                                     14-35670
medical records inconsistent with a claimant’s allegations as a permissible reason

to find claimant not credible); see also Molina v. Astrue, 674 F.3d 1104, 1113 (9th

Cir. 2012) (listing among proper considerations for credibility assessment an

engagement in activities of daily living that are inconsistent with the alleged

symptoms). Any error in the ALJ’s additional reasons for undermining Neeley’s

credibility was harmless because three other bases for discounting Neeley’s

testimony adequately support the ALJ’s credibility determination, and each finds

ample support in the record. See Batson, 359 F.3d at 1197 (concluding that, even

if the record did not support one of the ALJ’s stated reasons for disbelieving a

claimant’s testimony, the error was harmless).

      The ALJ had a germane reason for assigning only “little weight” to the

opinions of lay source Cheryl Smalley, ARNP and lay witnesses Brian Gavaghan

and Darrel Connerly. Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1224 (9th

Cir. 2010); Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir.

2009).

      The ALJ included in the residual functional capacity (“RFC”) assessment all

the limitations that were supported by, and consistent with, substantial record

evidence. Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005). Because the

functional limitations identified by the ALJ in the RFC for sedentary work were

supported by the medical evidence that the ALJ credited, there was no harmful


                                          3                                       14-35670
error at Step 5 of the sequential evaluation process. See Magallanes v. Bowen, 881

F.2d 747, 756–57 (9th Cir. 1989) (explaining that the limitations included in the

hypothetical propounded to a vocational expert need only be supported by

substantial record evidence).

             AFFIRMED.




                                         4                                   14-35670